                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Valerie Arroyo,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00506-FDW-DSC
                                      )
                 vs.                  )
                                      )
     Spencer Merriweather, et al,     )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 28, 2021 Order.

                                               May 28, 2021
